Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered July 3,1978, upon a verdict convicting defendant of the crime of murder in the second degree. Linda Velzy, a student attending the State University College at Oneonta, was last seen alive on December 9, 1977. An intensive investigaton to discover her whereabouts was undertaken by the City of Oneonta Police Department in conjunction with the New York State Police and the campus security police. Acting on information furnished them by an informant, the authorities apprehended defendant Knapp on January 1, 1978 while he was attempting to drag the young woman’s frozen body from the trunk of a car to a previously excavated gravesite. While being grappled to the ground, he allegedly cried out, “I am sorry, I am sorry. I killed her. I am no good. Please shoot me.” Of the many issues defendant raises, only one, the trial court’s denial of his motion to suppress a three-page typewritten confession, warrants comment. That statement was made in the absence of counsel at a time when the police were aware that defendant had retained an attorney with respect to pending unrelated sodomy and unlawful imprisonment charges lodged against him and after a city police detective had been advised by the attorney not to question Knapp regarding Miss Velzy’s disappearance. As indicated by the case law in this area, developed since the trial herein was completed, the confession should have been suppressed (People v Albro, 52 NY2d 619; People v Kazmarick, 52 NY2d 322; People v Bell, 50 NY2d 869; People v Rogers, 48 NY2d 167). Here, however, the evidence of defendant’s guilt was so overwhelming that the written confession was merely surplusage. A reading of the record leads to but one conclusion: there is no reasonable possibility that admission of this confession contributed to defendant’s convic- *972. tion. Since we view its admission as harmless error (see People v Almestica, 42 NY2d 222), the judgment is affirmed. Judgment affirmed. Sweeney, J.P., Main, Yesawich, Jr., and Herlihy, JJ., concur.